COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER ON MOTION
 Cause number:           01-18-00612-CR
 Style:                  Lester Jack Bowen v. The State of Texas
 Date motion filed*:     August 16, 2018
 Type of motion:         Motion to Substitute Counsel
 Party filing motion:    Appellant’s Retained Counsel Nick G. Davis
 Document to be filed:   N/A

Is appeal accelerated?      No.

Ordered that motion is:
       Granted
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
         Appellant’s retained counsel’s motion to substitute counsel is granted because it was
         signed by both new and withdrawing counsel and appellant and complies with Rule
         6.5(d). See TEX. R. APP. P. 6.3(c), 6.5(b), (d). Accordingly, the Clerk of this Court is
         directed to remove Dustin Nimz as attorney for appellant and to add Nick G. Davis as
         lead counsel for appellant.

Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually          Acting for the Court

Date: August 21, 2018